Title: From George Washington to Alexander Hamilton, 2 July 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Dear Sir,
                  Mount Vernon July 2d 1794
               
               Your private letter of the 22d of June came duly to hand, and for the opinion contained it, I thank you. I always feel sincere gratification from the frankness, and unreserved advice of my friends, whether it coincides with my own sentiments or not.
               As Congress, to whom the matter was referred, did not (from causes unknown to me) think proper to take up the subject of compensation for British vessels, captured by the proscribed Privateers of France; and as this is one of the subjects committed to Mr Jays negotiation, or at least within his powers, I do not feel disposed to make any further, or more pointed declaration to Mr Hammond on this head, at this time. My understanding of the original communication of this business to that Gentleman, differs very widely from your interpretation of it.  It is well known to the late Secretary of State, that more than once, I pointedly desired that the expression might be so guarded as to convey nothing more than an opinion of the Executive. This, it may be said (and I think) ought to have been, confirmed by the Legislature; but the fact is otherwise: and although the usage of other Nations may be opposed to this practice; the difference may result from the difference between their Constitutions and ours, & from the prerogative of their Executives. The powers of the Executive of the U. States are more definite, & better understood perhaps than those of almost any other Country; and my aim has been, & will continue to be, neither to stretch, nor relax from them in any instance whatever, unless imperious circumstances shd render the measure indispensible.
               Under this view of the Subject, unless the case was more urgent than I think it, the matter (as it respects Mr Hammond) had better I conceive remain on the footing it now stands; although I have no objection, as I had written to the Secretary of State (before I had received your private letter) that he might be informed informally, & verbally, that the negotiation of this, as well as other matters was transmitted to his own Court.  With sincere esteem & regard I am Dear Sir Your Affectionate
               
                  Go: Wash<ington>
               
             